DallingeR, Judge:
This appeal to reappraisement involves the question of the dutiable value of a particular importation consisting of quebracho extract imported from Paraguay and entered at the port of New Orleans.
At the hearing held at New Orleans on November 8, 1939, the following colloquy took place:
Mr. Howald: This covers certain quebracho which was appraised upon the basis of United States value. The only dispute is that the appraisement was made at 4 cents a pound gross, less nondutiable charges, and that appears to mean in the view of the collector, since he sent out a notice of advance in value, that the 4 cents a pound is upon the gross weight. The importer has no contention about the 4 cents a pound, but believes that it should be upon the net weight of the merchandise.
If the court please, we offer to stipulate that the merchandise is dutiable- on the basis of United States value at 4 cents per pound of the net weight of the merchandise, less the invoice nondutiable charges.
Mr. Weil: I have been so advised by Mr. Kirwin, the examiner, who is in court at the present time.
Judge Dallingeb: Case submitted by both sides on that agreed statement of fact.
Upon this record I find that the dutiable value of the merchandise at bar is the United States value of 4 cents per pound upon the net weight of the same, less the invoiced nondutiable charges.
Judgment will be rendered accordingly.